Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
Status of the Claims
Claims 34 and 37 have been cancelled; claims 9-33 have been withdrawn as non-elected claims; Claim 1 has been amended; Claims 38-40 are added as new claims; Claims 1-8, 35-36, and 38-40 remain for examination, wherein claim 1 is an independent claim.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 9-33 have been cancelled since these claims directed as non-elected claims above in view of the “Requirement for Restriction/election” dated 11/16/2020 and the Applicant’s “Response to the Election/restriction” dated 1/8/2021 without traverse.

Previous Rejections/Objections
Previous rejection of Claims 1-8 and 34-36 under 35 U.S.C. 103(a) as being unpatentable over Baudis et al (US 6,245,162 B1) in view of Harald et al (US 3806374) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 09/22/2021 and refer to the “Applicant initial interview summary” dated on 8/30/2021.

Allowable Subject Matter
Claims 1-8, 35-36, and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 1, the recorded reference(s) does not specify the claimed powder boronizing with claimed compositions and the thickness of the boride layer as recited in the instant claim. The claims 2-8, 35-36, and 38-40 depend on claim 1, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734